Title: To Thomas Jefferson from Louis Joseph de Beaulieu, 17 May 1786
From: Beaulieu, Louis Joseph de
To: Jefferson, Thomas



Mon Excellence
Beaucaire 17. May 1786.

Je suis si sensible, a la bonté, que Votre Excellence, a eut de repondre Le 9. may. a la Lettre que j’ai eut L’honneur de Vous ecrire, m’engage a Vous en faire mes tres humble remerciement, en prians, Votre Excellence, de vouloir bien reçevoir Le certificat ci joint, pour etre certifié et attesté, par Vous, afin que Le bureau de La guerre, ne puisse me faire aucun retard, et me Le faire passer de suite.
Pénetrés de la plus vive reconnoissance, sur Les information, que Votre Excellence, a bien voulu me communiquer, J’ai L’honneur d’etre avec un profond respect Votre Excellence Votre tres humble, et tres obeissant serviteur,

L. J. de Beaulieu

